Judgment unanimously reversed, on the law, plea vacated, indictment charging defendant with criminal possession of marihuana in the second degree and conspiracy in the fifth degree (relating to marihuana) dismissed and defendant remanded to Niagara County Court for further proceedings on the remaining indictment. Memorandum: The warrant insofar as it authorized eavesdropping for evidence of conversations about marihuana was unauthorized because it was outside the scope of CPL 700.05 (8), in effect in 1982. The court erred in refusing to suppress the marihuana evidence. Since defendant’s plea on the cocaine indictment was in satisfaction of both indictments, the error may have affected the plea. The error cannot be considered harmless, and defendant’s plea must be vacated (People v Coles, 62 NY2d 908).
We have examined defendant’s other contentions and find them without merit. (Appeal from judgment of Niagara County Court, DiFlorio, J.—criminal possession of controlled substance, second degree.) Present—Dillon, P. J., Doerr, O’Donnell, Pine and Schnepp, JJ.